MEMORANDUM **
Sylvia Hope Lopez appeals from her 60-month prison sentence imposed following her guilty plea to possessing a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Lopez contends the district court erred in finding it lacked discretion to impose a sentence below the five-year mandatory minimum sentence provided in 18 U.S.C. § 924(c)(1)(A)®. Specifically, she argues that statutorily mandated minimum sentences violate due process by depriving the sentencing court of its ability to consider individualized mitigating circumstances to the extent such circumstances may warrant a sentence below the minimum. We rejected this claim in United States v. Kidder, 869 F.2d 1328, 1334-35 (9th Cir. 1989) (rejecting argument that a statutory mandatory minimum sentence is “unconstitutional because it unduly restricts the sentencing judge’s ability to impose an individualized sentence”). Because United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), “does not *660bear on mandatory mínimums,” United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005), Kidder controls.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.